                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION-
                                    No. 5:19-CV-97-BO


 WILLIE COUNCIL, Representative for             )
 Jacqueline E. Council, Deceased Wife,          )
                       Plaintiff,               )
                                                )
 v.                                             )                       ORDER
                                                )
 U.S. NAVY/CAMP LEJEUNE, NC/                    )
 WASHINGTON, D.C.                               )
                 Defendant.                     )


         This cause comes before the Court on the memorandum and recommendation of United

 States Magistrate Judge James E. Gates pursuant to 28 U.S.C. § 636. [DE 4]. Plaintiff, proceeding

prose, has filed objectio~s to the memorandum and recommendation. [DE 5].

        Magistrate Judge Gates recommends that piaintiffs motion to proceed informa,pauperJs

 be denied based on a failure to demonstrate an inability to pay the required costs of court. A district
                                -
 court is required to review de novo those portions of an M&R to which a party timely files specific

objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn, 474 U.S. 140, 149-

50 (1985). "[I]n the absence of a timely filed objection, a district court need not conduct de novo

review, but instead must only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation." Diamondv. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (internal quotation and citation omitted).

        The undersigned has reviewed plaintiffs income and expenses -as reflected in plaintiffs

motion to proceed in forma pauperis and his response to the recommendation. Although plaintiffs -

-monthly income exceeds his listed monthly expenses, plaintiffs fixed-income is managed by his

children and he must travel out of state each month for cancer treatments. Accordingly, based on
          -- -   -----   ------




its de novo review, this Court has determined that plaintiff has demonstrated appropriate evidence
                                                \                                       '


of inability to pay the required costs of court. See, e.g., Potnick v. E. State Hosp., 701 F.2d 243,

244 (2d Cir. 1983) (a party need not be destitute to proceed informa pauperis).

       Accordingly, the memorandum and recommendation is REJECTED.                          Plaintiff's·

application to proceed informapauperis [DE 1] is GRANTED. The clerk is DIRECTED to file

the complaint, issue the summons, and prepare the USM 285 forms for service. The U.S. Marshals

Service is DIRECTED to serve a copy the complaint, summons, and this order on defendant.




                          --
so ORDERED, this jJ_ day of April, 2019.



                                             r~u
                                             TERRENCE W. BOYLE
                                                                             g¥-
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
